Citation Nr: 0630409	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals, fracture, left proximal femur, evaluated as 30 
percent disabling from May 30, 2001, and 40 percent disabling 
from August 24, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1985 to August 1990.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board remanded this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., in November 
2004.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to this claim.

2.  The veteran's left femur disability causes pain, 
including on motion, which increases during flare-ups, left 
hip cramps, limitation of internal rotation of the left hip 
and nerve damage, which is separately service connected. 

3.  The veteran's left femur disability is not so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.




CONCLUSION OF LAW

The criteria for entitlement to an increased evaluation for 
postoperative residuals, fracture, left proximal femur, 
evaluated as 30 percent disabling from May 30, 2001, and 40 
percent disabling from August 24, 2005, have not been met.  
38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

1.  Timing

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In this case, the RO provided the veteran VCAA notice on his 
claim for an increased evaluation by letter dated February 
2005, after initially deciding that claim in a rating 
decision dated May 2002.  The timing of such notice does not 
reflect compliance with the requirements of the law as found 
by the Court in Pelegrini II; however, this timing defect 
constitutes harmless error.  

First, as explained below, the May 2002 notice letter 
satisfies the content requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO initially 
denied the veteran's claim, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that the veteran filed to 
perfect his appeal to the Board.  This would be an absurd 
result, forcing the veteran to begin the appellate process 
anew.  Third, in reviewing determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the RO's 
subsequent adjudication of his claim for an increased 
evaluation and the Board's consideration of his appeal.  With 
regard to the duty to notify, the VCAA simply requires that 
VA give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

2.  Content

The content of the February 2005 notice letter reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  In the notice letter, the RO 
acknowledged the veteran's claim for an increased evaluation, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  As well, the RO 
identified the evidence it had received in support of the 
veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to identify or send directly to VA all 
requested evidence.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records, post-service VA and private treatment 
records, and employment information.  In April 2006, the RO 
received a note from the veteran indicating that he had no 
other information or evidence to submit.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran VA 
examinations, during which examiners discussed the severity 
of the veteran's service-connected left femur disability.  
Since the most recent examination , the veteran has not 
asserted that the reports of the VA examinations are 
inadequate for rating purposes.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks an increased evaluation for his service-
connected left femur disability.  He asserts that the 
evaluations assigned this disability do not accurately 
reflect the severity of his related symptomatology.  He 
contends that such symptomatology causes severe impairment in 
his ability to function. 

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated the veteran's left femur disability as 
30 percent disabling from May 30, 2001, and 40 percent 
disabling from August 24, 2005, pursuant to DC 5255.  DC 
5255, which governs ratings of impairment of the femur, 
provides that a 20 percent evaluation is assignable for 
malunion of the femur with moderate knee or hip disability.  
A 30 percent evaluation is assignable for malunion of the 
femur with marked knee or hip disability.  A 60 percent 
evaluation is assignable for a fracture of the surgical neck 
of the femur with a false joint, or for nonunion of the 
femur, without loose motion, weight bearing preserved with an 
aid of a brace.  38 C.F.R. § 4.71a, DC 5255 (2005).  

Also applicable to the veteran's claim are DCs 5250, 5252 and 
5254, which allow for an evaluation of at least 60 percent 
for ankylosis of the hip, an evaluation of 40percent for 
limitation of flexion of the thigh to 10 degrees, and an 
evaluation of 80 percent for a flail hip joint.  38 C.F.R. 
§ 4.71a, DCs 5250, 5252, 5224 (2005).  Hip flexion is 
considered unlimited if ranging from 0 to 125 degrees.  Hip 
abduction is considered unlimited if ranging from 0 to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II (2005). 

Based on the reasoning that follows, the evidence establishes 
that the veteran's left femur disability picture does not 
more nearly approximate the criteria for an increased 
evaluation under any pertinent DC.

During service, the veteran fractured his left femur in an 
automobile accident.  This fracture necessitated surgery, 
after which the veteran continued to complain of left hip 
symptomatology and doctors determined that the veteran's left 
hip was malaligned.  This malalignment necessitated a second 
surgery, after which the veteran began experiencing nerve 
damage in his left foot.  This damage in addition to left hip 
pain on activity and a tender left hip joint resulted in the 
veteran's discharge from service based on a physical 
disability.  

After discharge, but before the veteran filed his claim for 
an increased evaluation, the veteran continued to express 
complaints related to the in-service fracture.  His 
complaints primarily focused on the nerve damage in his left 
foot, which is now separately service connected and will not 
be addressed in this decision.  However, during VA 
examinations, VA and private outpatient treatment visits and 
private evaluations from 1990 to 2000, he occasionally 
reported left hip symptomatology.  Medical professionals 
noted left hip discomfort, tenderness of the left hip joint 
and limitation of motion of the left hip and knee.  X-rays 
showed excellent healing of the left femoral fracture with a 
large amount of callous at the fracture site, stabilized by a 
rod.

Since the veteran filed his claim for an increased 
evaluation, he has continued to receive VA outpatient 
treatment for, and undergone VA general medical, joints, 
bones and neurological examinations of, his left femur 
disability.  During treatment visits dated since 2001 and 
examinations conducted in December 2001, January 2002 and 
August 2005, he reported left hip pain and stiffness, 
increased on activity and during flare-ups, and cramps around 
the left hip joint area.  Medical professionals objectively 
confirmed painful motion, increased during flare-ups, noted 
slight lack of full internal rotation of the left hip, but 
otherwise normal motion of the left hip, and indicated that 
the fracture had healed.  

During these visits and examinations, medical professionals 
also noted that the veteran walked with a left leg limp, used 
ambulatory aids, and had numbness in his left leg and various 
left foot and left ankle symptomatology, including limitation 
of motion.  However, they attributed these problems to the 
separately service-connected nerve damage in the left foot 
and/or the veteran's diabetes mellitus.   

Left hip pain, including on motion, left hip cramps, and 
limitation of internal rotation of the left hip are 
contemplated in the 30 and 40 percent evaluations assigned 
the veteran's left femur disability.  There is no evidence of 
record establishing that the veteran has a fracture of the 
surgical neck of the left hip, nonunion of the femur, 
ankylosis of the left hip, limitation of flexion of the 
thigh, or a left hip flail joint.  The additional functional 
loss the veteran experiences during flare-ups, when his left 
hip pain increases in severity, is also contemplated in the 
30 and 40 percent evaluations assigned the left femur 
disability.  There is no evidence of record establishing that 
such pain causes any symptomatology other than that which 
medical professionals noted during VA outpatient treatment 
visits and VA examinations.  Accordingly, an increased 
evaluation may not be assigned under DC 5255, any other 
applicable DC, or pursuant to 38 C.F.R. § 4.40, 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 206-7.   

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate the veteran's left femur disability.  
The veteran alleges that, in part, his left femur disability 
caused him to stop working.  However, he also alleges that 
the service-connected nerve damage in his left foot played a 
role in that decision.  Medical evidence of record reflects 
that multiple medical conditions, including the nerve damage 
and symptoms associated with the veteran's diabetes mellitus, 
cause marked interference with the veteran's employment.  The 
medical evidence does not establish that the veteran's left 
femur disability, alone, causes such interference or 
necessitates frequent periods of hospitalization.  In light 
of the foregoing, the Board finds that the veteran's claim 
for an increased evaluation does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the previous findings, the Board concludes that the 
criteria for entitlement to an increased evaluation for 
postoperative residuals, fracture, left proximal femur, 
evaluated as 30 percent disabling from May 30, 2001, and 40 
percent disabling from August 24, 2005, have not been met.  
In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  The Board also considered the applicability of 
the benefit-of-the-doubt doctrine, but there was not an 
approximate balance of positive and negative evidence of 
record.  Therefore, reasonable doubt could not be resolved in 
the veteran's favor.  Rather, as a preponderance of the 
evidence is against the veteran's claim, such claim must be 
denied.




ORDER

An increased evaluation for postoperative residuals, 
fracture, left proximal femur, evaluated as 30 percent 
disabling from May 30, 2001, and 40 percent disabling from 
August 24, 2005, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


